DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 3/30/2021.  The amendment has been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marta et al. (US Patent # 10, 458, 900 B2) [hereinafter Marta].
As to claim 21, Marta teaches an optical cell system having an axis and comprising: a first optical cell (206, Fig.2) including first and second optically-transparent plates (105, 205, Fig.2) spatially- coordinated with one another to define a substantially fluid-impenetrable first inner volume (column 8, lines 28-40); a first photo-acoustic transducer (208, Fig.2) in operable cooperation with the first inner .
Allowable Subject Matter
Claims 22, 24-26, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-2, 5-11, 13-16, 18, are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a spectrophotometer system having an axis and comprising: an optical cell system including: a first and second optically-transparent plates spatially- coordinated with one another to define the inner volume that is substantially fluid-impenetrable, and at least one of a photo-acoustic transducer in operable cooperation with the inner volume to generate a photo-acoustic signal, the photo-acoustic signal representing a photo-acoustic response of contents of the inner volume irradiated with said radiation through at least one of the first and second plates, an optical port configured to establish an optical communication, between the inner volume and an ambient surrounding the optical cell in a plane substantially parallel to the plane of the first plate, while maintaining the inner volume substantially fluidly sealed, (c) an optical cell holder dimensioned to house the optical cell to provide for a controlled angular displacement of the optical cell in a plane of the first plate and with respect to the axis; and (d) a set of spacer rings dimensioned to be disposed between the first and second plates along a perimeter of the inner volume, said spacer rings from the set having different thicknesses, in combination with the rest of the limitations of the claim.
	Claims 2, 5-9 are allowed by the virtue of dependency on the allowed claim 1.
simultaneously performing the following actions: a) detecting ,with the first optical detector, a first portion of said radiation that has been diffused by the sample in reflection, b) detecting, with the second optical detector, a second portion of said radiation that has been diffused by the sample in transmission; c) partially reflecting a third portion of said radiation outside of the first and second optical detector to detect said third portion at a third detector; and d) detecting, with a fourth optical detector, a fourth portion of the radiation that has been transmitted through the sample without being scattered by the sample, in combination with the rest of the limitations of the claim.
	Claims 11, 13-16, 18 are allowed by the virtue of dependency on the allowed claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886